Order entered December 4, 2013




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01143-CV

                              KAIZER SHERIFF, Appellant

                                             V.

                              SHEHNAZ MOOSA, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-54072-2011

                                         ORDER
       We GRANT appellee’s November 5th and 13th, 2013 Objection to Court’s Order of

Mediation to the extent it requests withdrawal of the Court’s mediation order. We VACATE our

November 12, 2013 mediation order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE